U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-51012 XINYINHAI TECHNOLOGY, LTD. (Exact Name of Registrant as Specified in its Charter) Utah 87-0427336 (State or Other Jurisdiction of (I.R.S. Employer I.D. No.) incorporation or organization) No. 4, Yantai Road, Centralized Park Haping Road, Harbin Development Zone, China 150060 (Address of Principal Executive Offices) 86-451-868-11118 Issuer's Telephone Number: Indicateby check markwhether theRegistrant(1) has filed all reports required to be filed by Sections 13 or 15(d) of theSecurities Exchange Act of 1934duringthepreceding12 months(or for such shorterperiodthat the Registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)YesNo X APPLICABLE ONLY TO CORPORATE ISSUERS:Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: May 23, 2011 Common Voting Stock: 19,484,029 XINYINHAI TECHNOLOGY, LTD. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2 Index to Condensed Consolidated Financial Statements PAGES Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Operations and Comprehensive (Loss)/Income 3 Condensed Consolidated Statements of Cash Flows 4 Notes to Condensed Consolidated Financial Statements 5 - 17 1 XINYINHAI TECHNOLOGY, LTD. CONDENSED CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2, 2010 (Stated in US Dollars) March 31, December 31, (Unaudited) ASSETS Current Assets Cash and cash equivalents $ $ Trade receivables (Net of allowance for doubtful accounts of $4,613 for 2011 and $4,598 for 2010) Inventories (Note 7) Income tax recoverable - Other receivables, deposits and prepayments (Note 8(a)) Loan to a third party (Note 8(b)) Total Current Assets Property, plant and equipment, net (Note 9) Land-use-right TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Collateralized bank loan (Note 10) $ $ Trade payables Customer deposits Other payables and accrued liabilities (Note 11) Value added tax payable Income tax payable - TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES (NOTE 12) STOCKHOLDERS’ EQUITY Common stock (Note 13) Additional paid-in capital Statutory reserves Accumulated other comprehensive income Retained earnings TOTAL XINYINHAI TECHNOLOGY, LTD. STOCKHOLDERS' EQUITY NONCONTROLLING INTERESTS (NOTE 3) TOTAL EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See the accompanying notes to condensed consolidated financial statements 2 XINYINHAI TECHNOLOGY, LTD. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE (LOSS)/INCOME FOR THE THREE MONTHS ENDED MARCH 31, 2 (Unaudited) (Stated in US Dollars) Three months ended March 31, Revenues (Note 3) $ $ Cost of revenues (1,620,304 ) (1,363,290 ) Gross profit Operating expenses Selling and distribution expenses General and administrative expenses Research and development expenses - Total expenses (Loss)/income from operations (98,129 ) Interest income Other income Finance costs (Note 4) (67,046 ) (39,206 ) (Loss)/income before income taxes and noncontrolling interests (123,021 ) Income taxes (Note 5) (835 ) (64,245 ) Net (loss)/income before noncontrolling interest (123,856 ) Net loss/(income) attributable to noncontrolling interests (49,888 ) Net (loss)/income attributable to Xinyinhai Technology, Ltd. common stockholders $
